—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 25, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a porter for the employer, was fired from his job following a physical altercation with a co-worker. The record *728reveals that after finding chairs piled up in front of his locker, claimant pushed one of them toward the co-worker he suspected of having placed them there. The co-worker pushed the chair back at claimant. Witnesses to the incident reported that by the time the incident was broken up, the two were hitting each other. The Board noted that claimant should have first reported finding the chairs to management and that claimant knew that he was not supposed to fight on the premises. Under the circumstances, there is substantial evidence to support the Board’s decision that claimant’s actions constituted misconduct sufficient to disqualify him from receiving unemployment insurance benefits. The benefits that claimant previously received were also properly deemed recoverable.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.